Ronai & Ronai, LLP

; Attorneys at Law
i \ W The Ronai Building

 

fi \ T A 34 Adee Street, Port Chester, New York 10573
: August 14, 2019 Telephone (914) 824-4777
VIA ECF j Manhattan Office:
Tae The aos Building
The Honorable Lorna G. Schofield 405 Lexington te 26 A

istri New York, NY
United States District Court eee

Southern District of New York
500 Pearl Street, Room 640
New York, NY 10007

Re: Tibor Kiss v. Clinton Green North, LLC, et al,
Docket No.: 17-cv-10029 (LGS)

Your Honor:

We represent plaintiff Tibor Kiss in the above referenced matter. Please allow this letter
lo serve as a request, pursuant to this Court's Individual Rule TII.A.1 and Local Civil Rule
37.2. for a pre-motion conference In anticipation of plaintiff filing a motion for Summary
Judgment.

The following are undisputed facts:

* On September 12, 2017, plaintiff, Tibor Kiss, a painter, was injured when he fell from an
unsecured A-frame ladder, approximately four feet tall, while painting Apartment 10A at
Avalon Clinton located at 515 West 52% Street. in Manhattan, New York (herein after
“subject property”). The subject property is a large apartment building, consisting of
approximately 320 rental apartments.

* At the time of Mr. Kiss* fall. defendants. Clinton Green North. LLC. Dermont Green
LLC and Avalon Bay Communities, LLC. (herein afler “Owners”) were the owners of the
subject property.

* Defendant Owners retained defendant Judy Painting Corp. (hereinafter Judy”) to paint

multiple apartments at the subject property, including apartment 10A. on September 17.
2017,

* Defendant Judy subcontracted with third-party defendant 7&7 Services Inc. (hereinafter
“Z&Z") to perform the painting work for the subject property.

* Zsolt Jeges, owner of both defendant Judy and third-party defendant Z&Z, testified in no
uncertain terms that Mr. Kiss was not an employee of Judy, but rather he was a
“subcontractor of 7&Z."
* While Mr. Kiss was standing on an unsecured ladder painting the bathroom walls of
Apartment 10A, he felt the ladder move, which caused him to then fall off the ladder.

* Mr. Kiss sustained severe injuries as a result of said fall.

It is submitted that the evidence herein supports a finding of summary judgment in favor
of Mr. Kiss against the defendants herein on his claims under Sections 240(1), 241(6) and 200 of
New York Labor Law.

Plaintiff is entitled to summary judgment on his New York Labor Law §240(1) claim.
That statute, otherwise known as the "Scaffolding Law", provides that: “All contractors and
owners and their agents, ... in the erection, demolition, repairing, altering, painting, cleaning or
pointing of a building or structure shall furnish or erect, or cause to be furnished or erected for
the performance of such labor, scaffolding, hoists, stays, ladders, slings, hangers, blocks, pulleys.
braces, irons, ropes, and other devices which shall be so constructed, placed and operated as to
give proper protection to a person so employed.” N.Y. Labor Law § 240(1). The requirements of
§ 240(1) are non-delegable, and contractors and owners are absolutely liable for injuries caused
by their violations. [Madeira v. Affordable Hous. Found., 469 F.3d 219, 224 (2d Cir. 2006)}

It is well settled that a fall from an unsecured ladder, as here. is a prima facie violation of
Labor Law §240(1). The injured plaintiff must show that the subject ladder was defective or was
inadequately secured and that the defect, or the failure to secure the ladder, was a substantial
factor in causing the plaintiffs injuries. Further, the failure to properly secure a ladder so as to
hold it steady and erect during its use constitutes a violation of Labor Law §240(1). [Goodwin v.
Dix Hills Jewish Center, 144 A.D.3d 744, 747 (2™ Dept. 2016); Baugh v. New York City School
Construction Auth., 140 A.D.3d 1104, 1105-1106, (2nd Dept. 2016); Grant v. City of New York.
109 A.D.3d 961, 962 (2" Dept. 2013); Canas v. Harbour at Blue Point Home Owners Assoc.
Inc., 99 A.D.3d 962, 963 (2™ Dept. 2012); DaSilva v. A.J. Contracting Co., 262 A.D.2d 214 1"
Dept. 1999); Kijak v. 330 Madison Avenue Corp., 251 A.D.2d 152, 153 (1* Dept. 1998); Kin v.
EL 7 ISS LLC, 2017 NY Slip Op 32378(U) (Sup. Ct. N.Y. Cty. 2017); and Plioplys v. Coburn.
2017 NY Slip Op 31222(U) (Sup. Ct. Queens Cty 2017)]

Moreover, the mere fact that a ladder moved is prima facie evidence that Labor Law
§240(1) was violated. [See LaGiudice v. Sleepy's Inc.,67 A.D.3d 969, 971 (2™ Dept. 2009):
Razzak v. NHS Community Dev. Corp.,63 A.D.3d 708, 709 (2™ Dept. 2009); Mingo v.
Lebedowicz. 57 A.D.3d 491. 493 (2" Dept. 2008); Gilhooly y. Dormitory Auth. of State of
N.¥., 51 A.D.3d 719, 720 (2"4 Dept. 2008); Hanna v. Gellman, 29 A.D.3d 953. 954 (2™ Dept.
2006); and Bryan v. City of New York, 206 A.D.2d 448 (2"4 Dept. 1994)]

Here, it is undisputed that at the time of Mr. Kiss’ fall, the subject ladder was not secured.
nor was it being held. It is further uncontested that the subject ladder moved, causing Mr. Kiss
to fall and sustain serious injuries.

As such, it is clear that the ladder was not an adequate safety device, and Mr. Kiss was
not given any other safety devices to prevent him from falling. [See Siegel v RRG Fort Greene,
Inc, 68AD3d 675 (1st Dept 2009) ("(p)laintiff made a prima fucie showing of liability under
section 240 (1) by his testimony that the ladder lipped, causing him and the ladder to fall"); Vega
v Rotner Mgt.Corp., 40 AD3d 473, 473-474 (Ist Dept 2007) (plaintiff satisfied his prima facie
burden on his motion with his testimony that he fell to the ground when the unsecured ladder on
which he was standing shifted)]

Thus, plaintiff can demonstrate, prima facie, that Labor Law §240(1) was violated by the
defendants herein, and further, that said violation was a proximate cause of Mr. Kiss’ injuries.

As Labor Law §240(1) applies to owners and contractors, Defendants-Owners, Clinton
Green North, LLC, Dermont Green LLC and Avalon Bay Communities, LLC, are absolutely
liable for injuries caused by their violations. [Madeira v. Affordable Hous. Found. , 469 F.3d 219.
224 (2d Cir. 2006)].

Further, it will be shown that defendant Judy was acting as the General Contractor with
respect to the painting work at the subject property. Defendant Judy then contracted with third-
party defendant Z&Z to perform the actual painting work. Assuming, arguendo, that Judy's not
deemed to be a general contractor on the project, it can still be held liable as a “prime contractor”
for the painting work taking place at the subject property on the date of plaintiff's fall. A prime
contractor becomes the statutory "agent" of the owner and general contractor, and thus liable
under New York Labor Law to injured workers, when the prime contractor is in privity of
contract with the injured plaintiff's employer or, where the prime contractor had the authority to
oversee and control the activities of the injured worker. [Giovanniello v. EW Howell Co.. LLC.
104 A.D.3d 812, 813 (2nd Dept. 2013): Barrios v. City of New York, 75 A.D.3d 517. 518 (2nd
Dept. 2010); Cogue v Wildflower Estates Dev. Inc., 31 A.D.3d 484, 488, (2nd Dept. 2006)]

Plaintiff will also demonstrate that he entitled to summary judgment on his New York
Labor Law §241(6) claim based upon the same undisputed facts. The defendants herein violated
numerous sections of the Industrial Code, including, but not limited to Section 23-1.21. This
section was violated inasmuch as the subject ladder was placed on a slippery surface — a tile floor
- and moved while plaintiff was standing and working from same.

Plaintiff will also demonstrate that he is entitled to summary judgment on his New York
Labor Law §200 claim as the defendants herein failed to provide Mr. Kiss with a safe place to
work, despite the authority to do so. As the owners of the premises, and as the General
Contractor and/or agent of the owners, the defendants herein clearly possessed the authority to
supervise, direct and control Mr. Kiss’ work. Thus. they are liable for his injuries under Labor
Law §200,

As can be seen from the foregoing, the evidence herein will support a finding of summary
judgment in favor of Mr. Kiss and against the defendants herein on his claims under Sections
240(1), 241(6) and 200 of New York Labor Law. Accordingly, it is respectfully requested that
Your Honor schedule a pre-motion conference to further discuss these issues and set a briefing
schedule.

Thank you for your attention to this matter.
Respectfully,
RONAI & RONAI, LLP

   

: Timothy J. Lavin (TL6371)
CC: VIA ECF

NEWMAN MYERS KREINES GROSS HARRIS, P.C.

WOOD SMITH HENNING & BERMAN, LLP

RUTASOULIOS& STRATIS, LLP
